Exhibit 10.4

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT
AMONG
STORE CAPITAL CORPORATION, STORE CAPITAL ADVISORS, LLC AND CHRISTOPHER H. VOLK

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 21, 2014 (the
“Effective Date”), is by and among STORE Capital Corporation, a Maryland
corporation (the “REIT” or the “Guarantor”), STORE Capital Advisors, LLC, an
Arizona limited liability company (the “Company”), and Christopher H. Volk (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to secure the services of the Executive in the
position set forth below, and the Executive desires to serve the Company in such
capacity;

 

WHEREAS, the Company is a wholly owned subsidiary of the Guarantor with limited
assets and the Guarantor desires to guaranty the obligations of the Company
under this Agreement; and

 

WHEREAS, the Guarantor, the Company and the Executive desire to enter into this
Agreement to, among other things, set forth the terms of such employment.

 

NOW, THEREFORE, in consideration of the future performance and responsibilities
of the Executive and the Company and upon the other terms and conditions and
mutual covenants hereinafter provided, the parties hereby agree as follows:

 

Section 1.  Employment.

 

(a)           Position.  The Executive shall be employed by the Company during
the Term (defined below) as its President, Chief Executive Officer, Assistant
Secretary and Assistant Treasurer.

 

(b)           Duties.  The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of President, Chief Executive Officer, Assistant Secretary and
Assistant Treasurer and such other executive duties and responsibilities as the
Board of Directors of the Company (the “Board”) shall from time to time
reasonably assign to the Executive.  The Executive shall report directly to the
Board.

 

(c)           Extent of Services.  Except for illnesses and vacation periods,
the Executive shall devote substantially all of his business time and attention
and his best

 

--------------------------------------------------------------------------------


 

efforts to the performance of his duties and responsibilities under this
Agreement.  Notwithstanding the foregoing, the Executive (i) may make any
investment, so long as he is not obligated or required to, and shall not in
fact, devote any substantial managerial efforts with respect to such investment;
(ii) may participate in charitable, academic or community activities, and in
trade or professional organizations; or (iii) may hold directorships, or equity
interests, in other businesses as permitted by the Board (the activities in
clauses (i) through (iii) above are collectively referred to herein as the
“Excluded Activities”); provided that none of the Excluded Activities
individually or in the aggregate interfere with the performance of the
Executive’s duties under this Agreement.

 

Section 2.  Term.  This Agreement shall become effective on the Effective Date
and, unless terminated earlier as provided herein, shall continue in full force
and effect thereafter until the fourth anniversary of the Effective Date.  For
purposes of this Agreement, “Term” shall mean the actual duration of the
Executive’s employment hereunder, taking into account any early termination of
employment pursuant to Section 7.

 

Section 3.  Base Salary.  The Company shall pay the Executive a base salary
annually (the “Base Salary”), which shall be payable in periodic installments
according to the Company’s normal payroll practices.  The initial Base Salary
shall be $600,000.  The Executive’s Base Salary shall be considered annually by
the Board, or a committee thereof, and may be increased at the discretion of the
Board or such committee.  Any increase shall be retroactive to January 1 of the
year in which such increase is approved.  The Base Salary, including any
increases, shall not be decreased during the Term.  For purposes of this
Agreement, the term “Base Salary” shall mean the amount established and adjusted
from time to time pursuant to this Section 3.

 

Section 4.  Annual Incentive Bonus.  The Executive shall be eligible to receive
an annual incentive bonus (the “Target Bonus”) for each fiscal year during the
Term of this Agreement, based on satisfactory achievement of reasonable
performance criteria and objectives (satisfaction of such criteria and
objectives, “Target Performance”) to be adopted by the Board, as advised by the
Compensation Committee of the Board (the “Compensation Committee”), in its sole
discretion, after consultation with management, each year prior to or as soon as
practicable after the commencement of such year, but in no event later than
March 1 of the applicable performance year, and set forth in a written plan (the
“Annual Bonus Plan”).  If (i) the Compensation Committee determines that Target
Performance has been fully achieved with respect to a given performance year and
(ii) the Executive is employed by the Company throughout the entirety of such
year (January 1 through December 31), then the Executive shall be entitled to
receive payment of the full Target Bonus.  If the Compensation Committee
determines that Target Performance is not achieved with respect to the
applicable performance year, then the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee may determine whether any Target Bonus shall be payable
to the Executive for such year.

 

The Target Bonus, if any, shall be paid to the Executive no later than 30 days
after the date the Board, or the Compensation Committee, determines (i) whether
or not Target Performance for such performance year has been achieved, and
(ii) the amount of the actual bonus; provided that, except as may be set forth
in the Annual Bonus Plan, in no event shall any Target Bonus payable be paid
later than February 15 of the year following the year to which it relates.  For
the avoidance of doubt, if the Executive was employed by the Company from
January 1 through December 31 of a performance year, the Executive has met the
employment criterion for Target Bonus eligibility for that year and need not be
employed by the Company thereafter, including at the time the Target Bonus, if
any, is determined or paid for that performance year, in order to receive
payment of any Target Bonus amount the Executive would otherwise be entitled to
receive.

 

Section 5.  Other Equity Grants.  The Executive shall be eligible to receive
such equity awards (in addition to any awards payable in respect of the
Executive’s Target Bonus under Section 4), if any, as determined by the Board
under any equity incentive plan(s) established by the Company or any of its
affiliates.

 

Section 6.  Benefits.

 

(a)           Vacation.  The Executive shall be entitled to four weeks of
vacation each full calendar year in accordance with the Company’s policies and
procedures related to vacation time as are in effect from time to time.

 

(b)           Sick and Personal Days.  The Executive shall be entitled to sick
and personal days on an as needed basis in accordance with the Company’s
policies, procedures and limits related to sick and personal time as are in
effect from time to time.

 

(c)           Employee Benefit Plans.  During the Term, the Executive (and,
where applicable, his spouse and eligible dependents, if any, and their
respective designated beneficiaries) shall be eligible to participate in and
receive the benefit of each employee benefit plan sponsored or maintained by the
Company and generally made available to other senior executives of the Company,
subject to the generally applicable provisions thereof.  Nothing in this
Agreement shall in any way limit the Company’s right to amend or terminate any
such plan in its discretion, so long as any such amendment does not impair the
rights of the Executive without treating similarly situated executives in a
similar fashion.

 

(d)                       Other Benefits.

 

(i)            Disability Insurance.  The Company shall pay the cost of
maintaining a supplemental, long-term disability policy on behalf of the

 

 

3

--------------------------------------------------------------------------------


 

Executive, provided that the cost of such policy (to the Company) shall not
exceed $11,000 per year, or such additional amount as may be subsequently
approved by the Board or a committee thereof.

 

(ii)           Annual Physical.  The Company shall provide, at its cost, a
medical examination for the Executive on an annual basis by a licensed physician
in the Scottsdale or Phoenix, Arizona area selected by the Executive; provided
that the expense for such annual physical shall not exceed $1,500 per year or
such additional amount as may be subsequently approved by the Board or a
committee thereof.

 

(iii)          Club Dues.  The Company shall pay or reimburse the Executive for
the monthly membership dues actually incurred by the Executive for one fitness
or country club membership maintained by the Executive; provided that the
payable or reimbursable amount shall not exceed $700 per month or such
additional amount as may be subsequently approved by the Board or a committee
thereof.  For the avoidance of doubt, except as specifically provided for above,
the Company shall not pay or reimburse the Executive for any other expenses
associated with such club membership (including, but not limited to, any
initiation fees and personal expenditures at such club).

 

Section 7.  Termination.  The employment of the Executive by the Company
pursuant to this Agreement shall terminate:

 

(a)           Death or Disability.  Immediately upon death or Disability of the
Executive.  As used in this Agreement, “Disability” means a physical or mental
impairment that substantially limits the Executive’s ability to perform his
duties under this Agreement and that results in the Executive’s receipt of
long-term disability benefits under the Company’s long-term disability plan.

 

(b)           For Cause.  At the election of the Company and subject to the
provisions of this Section 7(b), immediately upon written notice by the Company
to the Executive of his termination for Cause, with such notice to specify, with
particularity, each basis for the Company’s determination that Cause exists. 
For purposes of this Agreement, “Cause” means Executive’s (i) refusal or
neglect, in the reasonable judgment of the Board, to perform substantially all
his employment-related duties, which refusal or neglect is not cured within 20
days of receipt of written notice from the Company, (ii) willful misconduct,
(iii) personal dishonesty, incompetence or breach of fiduciary duty which, in
any case, has a material adverse impact on the business or reputation of the
Company or any of its affiliates, as determined in the Board’s reasonable
discretion, (iv) conviction of or entering a plea of guilty or nolo contendere
(or any applicable equivalent thereof) to a crime constituting a felony (or a
crime or offense of equivalent

 

4

--------------------------------------------------------------------------------


 

magnitude in any jurisdiction); (v) willful violation of any federal, state or
local law, rule, or regulation that has a material adverse impact on the
business or reputation of the Company or any of its affiliates, as determined in
the Board’s reasonable discretion; or (vi) material breach of any covenant
contained in Sections 11(b) through 11(e) of this Agreement.

 

(c)           For Good Reason.  At the election of the Executive, for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive on account of the occurrence of any of the
following actions or omissions, without the Executive’s written consent:

 

(i)            A material reduction of, or other material adverse change in, the
Executive’s duties, titles, responsibilities or reporting requirements, or the
assignment to the Executive of any duties, responsibilities or reporting
requirements that are materially inconsistent with his position;

 

(ii)           A reduction by the Company in the Executive’s annual Base Salary
or Target Bonus amount;

 

(iii)          (x) the requirement by the Company that the primary location at
which the Executive performs his duties (“Principal Place of Employment”) be
changed to a location that is outside of a 35-mile radius of Scottsdale,
Arizona, or (y) a substantial increase in the amount of travel that the
Executive is required to do because of a relocation of the Company’s
headquarters from Scottsdale, Arizona.  The parties acknowledge that, for these
purposes, Executive’s Principal Place of Employment shall be Scottsdale,
Arizona;

 

(iv)          A material breach by the Company of any provision of this
Agreement not otherwise specified in this Section 7(c); it being agreed and
understood that any breach of the Company’s obligations under Section 6(d) shall
not constitute a material breach of this Agreement and the Executive’s sole
remedy for any breach of such Section 6(d) shall be monetary damages; and

 

(v)           Any failure by the Company, in the event of a Change of Control
(as hereinafter defined), to obtain from any successor to the Company an
agreement to assume and perform this Agreement, as contemplated by
Section 16(e), which has not been cured within 20 days after written notice of
the failure has been given by the Executive to the Company.

 

Notwithstanding the foregoing, termination for Good Reason shall not be
effective until (x) the Executive provides the Company with written notice

 

5

--------------------------------------------------------------------------------


 

specifying, with particularity, each basis for the Executive’s determination
that Good Reason exists and (y) the Company fails to cure or resolve the issues
identified by the Executive’s notice within 20 days of receipt of such notice. 
The Company and the Executive agree that such 20-day period shall be utilized to
engage in discussions in a good faith effort to cure or resolve the behavior
otherwise constituting Good Reason, and that the Executive will not be
considered to have resigned from employment during the 20-day period.

 

(d)           Without Cause; Without Good Reason.  At the election of the
Company, without Cause, upon 30 days’ prior written notice to the Executive, or
at the election of the Executive, without Good Reason, upon 120 days’ prior
written notice to the Company.  For the avoidance of doubt, the exercise of the
Company’s right to not extend the Term shall neither constitute a termination at
the election of the Company without Cause nor a basis for the Executive to
terminate his employment for Good Reason.

 

Section 8.  Effects of Termination.

 

(a)           Termination By the Company Without Cause or By the Executive for
Good Reason.

 

(i)            By the Company Without Cause.  If the employment of the Executive
should be terminated by the Company for any reason other than Cause, death or
Disability, then the Company shall pay compensation and benefits for the
Executive as follows:

 

(A)          any and all Base Salary, Target Bonus and any other
compensation-related payments that have been earned, including pay in lieu of
accrued, but unused, vacation, and unreimbursed expenses that are owed as of the
date of his termination of employment that are related to any period of
employment preceding his termination date (the “Accrued Obligations”).  Any
Target Bonus that is part of the Accrued Obligations shall be paid at the time
provided for in Section 4.  Any Accrued Obligations that are deferred
compensation shall be payable in accordance with the terms and conditions of the
applicable plan, program or arrangement.  All other Accrued Obligations shall be
paid within 30 days of the date of termination, or, if earlier, not later than
the time required by applicable law; provided that payment in respect of any
unpaid expenses shall be subject to submission of substantiation of such
expenses in accordance with the Company’s applicable expense policy;

 

(B)          the cash portion of the Target Bonus (the “Target Cash Bonus”) for
which the Executive is eligible for the year in which the termination of
employment occurs, prorated for the portion of such year

 

6

--------------------------------------------------------------------------------


 

during which the Executive was employed by the Company prior to the effective
date of his termination of employment;

 

(C)          an amount equal to two times the sum of (i) the Executive’s Base
Salary in effect on the date of termination, plus (ii) an amount equal to the
Target Cash Bonus for which the Executive was eligible during the last completed
fiscal year, regardless of whether the Executive actually received such Target
Cash Bonus for that year (the sum of the amounts payable under clauses (B) and
(C) hereof constituting the “Severance Payment”);

 

(D)          any and all outstanding unvested shares of restricted common stock
of the REIT that had been awarded to Executive in respect of any equity portion
of the Target Bonus (the “Unvested RSU Bonus Shares”) shall immediately vest and
any restrictions thereon shall lapse immediately upon such termination of
employment;

 

(E)           subject to the provisions of Section 8(e), the Severance Payment
shall be made in a single, lump sum cash payment within 60 days following the
effective date of the Executive’s termination of employment, or, if at the
effective date of such termination, the Executive is a specified employee within
the meaning of Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”), six months following the effective date of such
termination; and

 

(F)           to the extent to which the Executive is eligible for and elects to
receive continued coverage for himself and, if applicable, his eligible
dependents under the Company’s medical and health benefits plan(s) in accordance
with the provisions of COBRA, for a period of 12 months following termination of
the Executive’s employment (or, if less, for the period that the Executive is
eligible for such COBRA continuation coverage), the Company shall pay for or
reimburse the Executive on a monthly basis for the excess of (x) the amount that
the Executive is required to pay monthly to maintain such continued coverage
under COBRA over (y) the amount that the Executive would have paid monthly to
participate in the Company’s medical and health benefits plans had he continued
to be an employee of the Company.

 

(ii)           By the Executive for Good Reason.  If the employment of the
Executive should be terminated by reason of termination by the Executive for
Good Reason, then the Company shall pay compensation and benefits for the
Executive as follows:

 

7

--------------------------------------------------------------------------------


 

(A)          the Accrued Obligations.  Any Target Bonus that is part of the
Accrued Obligations shall be paid at the time provided for in Section 4.  Any
Accrued Obligations that are deferred compensation shall be payable in
accordance with the terms and conditions of the applicable plan, program or
arrangement.  All other Accrued Obligations shall be paid within 30 days of the
date of termination, or, if earlier, not later than the time required by
applicable law; provided that payment in respect of any unpaid expenses shall be
subject to submission of substantiation of such expenses in accordance with the
Company’s applicable expense policy;

 

(B)          the Severance Payment;

 

(C)          subject to the provisions of Section 8(e), the Severance Payment
shall be made in a single, lump sum cash payment within 60 days following the
effective date of the Executive’s termination of employment, or, if at the
effective date of such termination, the Executive is a specified employee within
the meaning of Section 409A(a)(2)(B) of the Code, six months following the
effective date of such termination; and

 

(D)          to the extent to which the Executive is eligible for and elects to
receive continued coverage for himself and, if applicable, his eligible
dependents under the Company’s medical and health benefits plan(s) in accordance
with the provisions of COBRA, for a period of 12 months following termination of
the Executive’s employment (or, if less, for the period that the Executive is
eligible for such COBRA continuation coverage), the Company shall pay for or
reimburse the Executive on a monthly basis for the excess of (x) the amount that
the Executive is required to pay monthly to maintain such continued coverage
under COBRA over (y) the amount that the Executive would have paid monthly to
participate in the Company’s medical and health benefits plans had he continued
to be an employee of the Company.

 

(b)           Termination on Death or Disability.  Upon a termination of
employment due to the Executive’s death or Disability, the Company shall have no
further liability or further obligation to the Executive except that the
Executive (or, if applicable, his estate or designated beneficiaries under any
Company-sponsored employee benefit plan in the event of his death) shall be
entitled to receive:

 

(i)            the Accrued Obligations, at the times provided in
Section 8(a)(i);

 

(ii)           within 30 days after such termination of employment, an amount
equal to the Executive’s Target Cash Bonus for the year in which the Executive’s
death or Disability occurs, but prorated for the portion of the year during
which the Executive was employed prior to his death or termination of employment
due

 

8

--------------------------------------------------------------------------------


 

to Disability, and subtracting out all Target Bonus payments related to that
performance year received by the Executive during such year;

 

(iii)          immediate vesting of any and all outstanding Unvested RSU Bonus
Shares, such that all restrictions thereon shall lapse immediately upon such
termination of employment; and

 

(iv)          to the extent to which the Executive is eligible for and elects to
receive continued coverage under the Company’s medical and health benefits
plan(s) in accordance with the provisions of COBRA for himself and, if
applicable, his eligible dependents, or his eligible dependents are eligible for
such continued coverage due to the Executive’s death, then for a period of 18
months following the Executive’s termination of employment (or, if less, for the
period that the Executive or any such dependent is eligible for such COBRA
continuation coverage), the Company shall pay for or reimburse the Executive or
such dependents on a monthly basis for the excess of (x) the amount that the
Executive or any such dependent is required to pay monthly to maintain such
continued coverage under COBRA over (y) the amount that the Executive would have
paid monthly to participate in the Company’s medical and health benefits plans
had he continued to be an employee of the Company.

 

(c)           By the Company for Cause or By the Executive Without Good Reason. 
In the event that the Executive’s employment is terminated (i) by the Company
for Cause or (ii) voluntarily by the Executive without Good Reason, the
Company’s sole obligation shall be to pay the Executive the Accrued Obligations
at the times provided in Section 8(a)(i).

 

(d)           Termination of Authority.  Immediately upon the Executive
terminating or being terminated from his employment with the Company for any
reason, notwithstanding anything else appearing in this Agreement or otherwise,
the Executive will stop serving the functions of his terminated or expired
positions, and shall be without any of the authority or responsibility for such
positions.  On request of the Board at any time following his termination of
employment for any reason, the Executive shall resign from the Board if then a
member and shall execute such documentation as the Company shall reasonably
request to evidence the cessation of his terminated or expired positions.

 

(e)           Release.  Prior to the payment by the Company of any of the
Executive’s Severance Payment, and in no event later than 50 days following the
effective date of Executive’s termination, the Executive shall, as a condition
to receipt of such Severance Payment, deliver to the Company (and shall not have
revoked) a mutually acceptable release agreement with respect to all potential
claims the Executive may have against the Company related to the Executive’s
employment with the Company prior to the date of payment by the Company of the
Executive’s Severance Payment.  The Company shall be responsible for providing a
proposed form of release within 10 business days of the date

 

9

--------------------------------------------------------------------------------


 

of termination of employment, and the Executive shall have 21 calendar days (or
such other time as may be required by law) in which to consider, execute and
return the release to the Company.  If the Company does not timely provide a
proposed form of release, the requirement that the Executive sign a release
shall be deemed waived by the Company.  If the Company timely provides a
proposed form of release and the Executive does not timely execute and return
it, or revokes such release after delivery, the Company shall not be required to
pay the Executive all or any portion of the Severance Payment.

 

Section 9.  Change of Control.

 

(a)       Change of Control.  For purposes of this Agreement, a “Change of
Control” will be deemed to have taken place upon the occurrence of any of the
following events:

 

(a)         The acquisition of more than 50% of the then outstanding voting
securities of the Company, the REIT or STORE Holding Company, LLC (“STORE
Holdco”) by any person, entity or affiliated group, excluding any employee
benefit plan of the Company, any “Sponsor Member” or any “Affiliate” of a
Sponsor Member (as such terms are defined in the Limited Liability Company
Agreement, dated as of May 17, 2011 of STORE Holdco, as amended or supplemented
from time to time (the “LLC Agreement”));

 

(b)         The consummation of any merger or consolidation of the Company, the
REIT or STORE Holdco into another company, such that the holders of the voting
securities of the Company, the REIT or STORE Holdco immediately prior to such
merger or consolidation are less than 50% of the combined voting power of the
securities of the surviving company or the parent of such surviving company;

 

(c)         The complete liquidation of the Company, the REIT or STORE Holdco or
the sale or disposition of all or substantially all of the Company’s, the REIT’s
or STORE Holdco’s assets, such that, after the transaction, the holders of the
voting securities of the Company, the REIT or STORE Holdco immediately prior to
the transaction hold less than 50% of the voting securities of the acquirer or
the parent of the acquirer; or

 

(d)         The “Sponsor Directors” (as defined in the LLC Agreement) on the
board of directors of STORE Holdco at the beginning of any consecutive 24
calendar month period commencing on or after the Effective Date (the “Incumbent
Members”) cease for any reason other than death to constitute at least a
majority of the members of such board; provided that any director whose
election, or nomination for election by a Sponsor Member, was approved by a vote
of at least a majority of the

 

10

--------------------------------------------------------------------------------


 

members of the board then still in office who were members of such board at the
beginning of such 24 calendar month period, shall be deemed to be an Incumbent
Member.  For the avoidance of doubt, if the applicable board is made up of an
even number of directors, such majority shall mean fifty-one percent (51%) or
more of the directors.

 

(b)       Certain Benefits Upon (or In Connection With) a Change of Control. 
If, within six months and one day prior to or after a Change of Control, the
Executive’s employment with the Company is terminated by the Company for any
reason, notwithstanding anything else appearing in this Agreement or otherwise,
the Executive shall become 100% vested in any Unvested RSU Bonus Shares, such
that all restrictions thereon shall lapse immediately upon such termination of
employment.

 

Section 10.  Section 280G of the Code.  Notwithstanding anything contained in
this Agreement to the contrary, if the Executive would receive (i) any payment,
deemed payment or other benefit as a result of the operation of Section 8 or 9
hereof that, together with any other payment, deemed payment or other benefit
the Executive may receive under any other plan, program, policy or arrangement
(collectively with the payments under Section 8 and 9 hereof, the “Covered
Payments”), would constitute an “excess parachute payment” under section 280G of
the Code that would be or become subject to the tax (the “Excise Tax”) imposed
under Section 4999 of the Code or any similar tax that may hereafter be imposed,
and (ii) a greater net after-tax benefit by limiting the Covered Payments so
that the portion thereof that are parachute payments do not exceed the maximum
amount of such parachute payments that could be paid to the Employee without
Employee’s being subject to any Excise Tax (the “Safe Harbor Amount”), then the
Covered Payments to the Executive shall be reduced (but not below zero) so that
the aggregate amount of parachute payments that the Executive receives does not
exceed the Safe Harbor Amount.  In the event that the Executive receives reduced
payments and benefits hereunder, such payments and benefits shall be reduced in
connection with the application of the Safe Harbor Amount in the following
manner: first, the Executive’s Severance Payment shall be reduced, followed by,
to the extent necessary and in order, (i) the Target Cash Bonus; (ii) any the
continuation of medical benefits, (iii) the Unvested RSU Bonus Shares and
(iv) the Accrued Obligations.  For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax, such Covered Payments will
be treated as “parachute payments” within the meaning of Section 280G of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless, and except to the extent that, in the good faith judgment of a
public accounting firm appointed by the Company prior to the Change in Control
or tax counsel selected by such accounting firm (the “Accountants”), the Company
has a reasonable basis to conclude that such Covered Payments (in whole or in
part) either do not constitute “parachute payments” or represent reasonable
compensation for personal services actually rendered

 

11

--------------------------------------------------------------------------------


 

(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the
allocable portion of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Accountants in
accordance with the principles of Section 280G of the Code.

 

Section 11.  Noncompetition; Nonsolicitation and Confidentiality.

 

(a)           Consideration.  All payments and benefits to the Executive under
this Agreement shall be subject to the Executive’s compliance with subparagraphs
(b), (c), (d) and (e) of this Section 11, during the Term and for the period of
time following the Term specified in each such subparagraph.

 

(b)           Noncompetition.  During the Term and for a period of 12 months
following the termination of the Executive’s employment (the “Restricted
Period”), the Executive shall not, anywhere in the United States, directly or
indirectly, whether as a principal, partner, member, employee, independent
contractor, consultant, shareholder or otherwise, provide services to (i) any
entity (or any division, unit or other segment of any entity) whose principal
business is to originate, or provide management services in connection with the
origination of, mortgage loans to, or the purchase of real estate from, and the
lease of such real estate back to, the owners and/or operators of, single-tenant
retail, distribution, storage, industrial or service companies in the United
States, including but not limited to automotive dealers, automotive parts and
services stores, bank branches, convenience stores, car washes, department
stores, discount stores, drug stores, universities/other education campuses,
health clubs/gyms, travel plazas, movie theatres, restaurants, medical
facilities and supermarkets, or (ii) any other business or in respect of any
other endeavor that is competitive with or similar to any other business
activity (x) engaged in by the Company or any of its subsidiaries  prior to the
date of the Executive’s termination of employment or (y) that has been submitted
to the Board (or a committee thereof) for consideration and that is under active
consideration by the Board (or a committee thereof) as of the date of the
Executive’s termination of employment.  Nothing in this Section 11 shall
prohibit the Executive from making any passive investment in a public company,
from owning 5% or less of the issued and outstanding voting securities of any
entity, or from serving as a non-employee, independent director of a company
that does not compete with the Company or any of its affiliates (as described in
this Section 11(b)), provided that such activities do not create a conflict of
interest with Executive’s employment by the Company or result in the Executive
being obligated or required to devote any managerial efforts.

 

Notwithstanding anything in this Section 11(b) to the contrary, if (i) the
Executive’s employment is terminated under circumstances that the Company
asserts do not obligate the Company to make the Severance Payment described in
Section 8(a) (e.g., the Company asserts that the Executive’s employment is
terminated for Cause), (ii) the Executive disagrees and timely invokes the
arbitration process set forth in Section 13(a)

 

12

--------------------------------------------------------------------------------


 

to challenge such assertion, and (iii) the Company does not, within 10 business
days after it receives the Executive’s written demand for arbitration either
make the Severance Payment, confirm in writing that it will make the Severance
Payment if the Severance Payment is not yet due, or deposit the full amount of
the Severance Payment in escrow with a third party unaffiliated bank pending the
outcome of the arbitration, then this Section 11(b) shall cease to apply to the
Executive, and such cessation shall be retroactive to the date of termination of
employment.  To effectuate the purpose of this provision, the Company will,
within 10 business days of the termination of Executive’s employment, regardless
of who initiates such termination or the reason for it, provide the Executive
with a written statement of the Company’s position regarding whether the Company
is obligated to make the Severance Payment.

 

(c)           Non-Solicitation of Employees.  During the Restricted Period,
except in accordance with performance of his duties hereunder, the Executive
shall not directly or indirectly induce any employee of the Company or any of
its subsidiaries to terminate employment with that entity, and the Executive
shall not directly or indirectly, either individually or as owner, agent,
employee, consultant or otherwise, employ, offer employment to or otherwise
interfere with the employment relationship of the Company or any of its
subsidiaries with any person who is or was employed by the Company or such
subsidiary unless, at the time of such employment, offer or other interference,
such person shall have ceased to be employed by such entity for a period of at
least six months; provided, that the foregoing will not apply to individuals
solicited or hired as a result of the use of an independent employment agency
(so long as the agency was not directed to solicit or hire a particular
individual).

 

(d)           Non-Solicitation of Clients.  During the Restricted Period, the
Executive shall not solicit or otherwise attempt to establish any business
relationship with any Person that is, or during the 12-month period preceding
the date of the Executive’s termination of employment with the Company was, a
customer, client or distributor of the Company or any of its subsidiaries if the
solicitation or establishment of the business relationship is in connection with
or on behalf of any business that the Executive is precluded from providing
services to pursuant to Section 11(b).

 

(e)           Confidentiality.  At any time during or after the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any confidential or
proprietary information pertaining to the business of the Company or any of its
subsidiaries (“Confidential Information”).  The Company acknowledges that, prior
to his employment with the Company, the Executive has lawfully acquired
extensive knowledge of the industries and businesses in which the Company
engages and the Company’s customers, and that the provisions of this Section 11
are not intended to restrict the Executive’s use of such previously acquired
knowledge.  Upon termination of the Executive’s employment with the Company for
any reason, the

 

13

--------------------------------------------------------------------------------


 

Executive shall return to the Company all Company property and all written
Confidential Information in the possession of the Executive.  Notwithstanding
anything in this Agreement or any other Company document to the contrary, the
Executive shall be permitted, and the Company expressly acknowledges the
Executive’s right, to divulge, disclose or make accessible to the Executive’s
counsel any Confidential Information that, in the good faith judgment of the
Executive (or his counsel), is necessary or appropriate in order for counsel to
evaluate the Executive’s rights, duties or obligations under this Agreement or
in connection with the Executive’s status as an officer and/or director of the
Company or REIT.

 

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information to a third party (other than his counsel), the Executive agrees to
(a) promptly notify the Company in writing of the existence, terms and
circumstances surrounding such request or requirement; (b) consult with the
Company, at the Company’s request, on the advisability of taking legally
available steps to resist or narrow such request or requirement; and (c) assist
the Company, at the Company’s request and expense, in seeking a protective order
or other appropriate remedy.  In the event that such protective order or other
remedy is not obtained or that the Company requests no consultation or
assistance from the Executive pursuant to this provision or otherwise waives
compliance with the provisions hereof, the Executive shall not be liable for
such disclosure unless such disclosure was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

 

(f)            Injunctive Relief with Respect to Covenants.  The Executive
acknowledges and agrees that the covenants and obligations of the Executive with
respect to noncompetition, nonsolicitation and confidentiality, as the case may
be, set forth herein relate to special, unique and extraordinary matters and
that a violation or threatened violation of any of the terms of such covenants
or obligations will cause the Company irreparable injury for which adequate
remedies are not available at law.  Therefore, the Executive agrees, to the
fullest extent permitted by applicable law, that the Company shall be entitled
to an injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants or obligations contained in this Section 11.  These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.  In connection with the
foregoing provisions of this Section 11, the Executive represents that his
economic means and circumstances are such that such provisions will not prevent
him from providing for himself and his family on a basis satisfactory to him.

 

Nothing in this Section 11 shall impede, restrict or otherwise interfere with
the Executive’s management and operation of the Excluded Activities.

 

14

--------------------------------------------------------------------------------


 

The Executive agrees that the restraints imposed upon him pursuant to this
Section 11 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area.  The parties further agree that, in the event that any
provision of this Section 11 shall be determined by any court or arbitrator of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision may be modified by the court or arbitrator to permit
its enforcement to the maximum extent permitted by law.

 

Section 12.  Intellectual Property.  During the Term, the Executive shall
promptly disclose to the Company or any successor or assign, and grant to the
Company and its successors and assigns without any separate remuneration or
compensation other than that received by him in the course of his employment,
his entire right, title and interest in and to any and all inventions,
developments, discoveries, models, or any other intellectual property of any
type or nature whatsoever developed solely during the Term (“Intellectual
Property”), whether developed by him during or after business hours, or alone or
in connection with others, that is in any way related to the business of the
Company, its successors or assigns.  This provision shall not apply to books or
articles authored by the Executive during non-work hours, consistent with his
obligations under this Agreement, so long as such books or articles (a) are not
funded in whole or in part by the Company, (b) do not interfere with the
performance of the Executive’s duties under this Agreement, and (c) do not
contain any Confidential Information or Intellectual Property of the Company. 
The Executive agrees, at the Company’s expense, to take all steps necessary or
proper to vest title to all such Intellectual Property in the Company, and
cooperate fully and assist the Company in any litigation or other proceedings
involving any such Intellectual Property.

 

Section 13.  Disputes.

 

(a)       Arbitration.  Excluding requests for equitable relief by the Company
under Section 11(f), all controversies, claims or disputes arising between the
parties that are not resolved within 60 days after written notice from one party
to the other setting forth the nature of such controversy, claim or dispute
shall be submitted to binding arbitration (i) in Maricopa County, Arizona, with
respect to controversies, claims or disputes that relate solely to this
Agreement, or (ii) in New York, New York, with respect to controversies, claims
or disputes that relate to both this Agreement and the LLC Agreement. 
Arbitration of disputes under this Agreement shall proceed in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association,
and arbitration of disputes under the LLC Agreement shall proceed in accordance
with the Commercial Arbitration Rules, each as then in effect (together with the
Employment Dispute Resolution Rules, the “Rules”), provided that both parties

 

15

--------------------------------------------------------------------------------


 

shall have the opportunity to conduct pre-arbitration discovery. The arbitration
shall be decided by a single arbitrator mutually agreed upon by the parties or,
in the absence of such agreement, by an arbitrator selected according to the
applicable Rules.  In the event of a conflict between the Employment Dispute
Resolution Rules and the Commercial Arbitration Rules in a dispute where both
sets of Rules apply, the Commercial Arbitration Rules shall control. 
Notwithstanding the foregoing, if either the Company or the Executive shall
request, such mutually agreeable arbitration shall be conducted by a panel of
three arbitrators, one selected by the Company, one selected by the Executive,
and the third selected by agreement of the first two arbitrators or, in the
absence of such agreement, in accordance with the applicable Rules.

 

(b)       Jury Waiver.  Each party to this Agreement understands and expressly
acknowledges that in agreeing to submit the disputes described in
Section 13(a) to binding arbitration, he or it is knowingly and voluntarily
waiving all rights to have such disputes heard and decided by the judicial
process in any court in any jurisdiction.  This waiver includes, without
limitation, the right otherwise enjoyed by such party to a jury trial.

 

(c)       Limitations Period.  All arbitration proceedings pursuant to this
Agreement shall be commenced within the time period provided for by the legally
recognized statute of limitations applicable to the claim being asserted.  No
applicable limitations period shall be deemed shortened or extended by this
Agreement.

 

(d)       Arbitrator’s Decision.  The arbitrator shall have the power to award
any party any relief available to such party under applicable law, but may not
exceed that power.  The arbitrator shall explain the reasons for the award and
must produce a formal written opinion.  The arbitrator’s award shall be final
and binding and judgment upon the award may be entered in any court of competent
jurisdiction.  There shall be no appeal from the award except on those grounds
specified by the Federal Arbitration Act and case law interpreting the Federal
Arbitration Act.

 

(e)       Legal Fees.  Notwithstanding anything to the contrary in
Section 13(d), the Company shall pay or promptly reimburse the Executive for the
reasonable legal fees and expenses incurred by the Executive in successfully
enforcing or defending any right of the Executive pursuant to this Agreement
even if the Executive does not prevail on all issues; provided, however, the
Company shall have no obligation to reimburse the Executive unless the amount
recovered by the Executive from the Company is at least the greater of
(x) $50,000 or (y) 25% of the award sought by the Executive in any arbitration
or other legal proceeding.

 

16

--------------------------------------------------------------------------------


 

Section 14.  Indemnification.  The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law and the governing instruments of the
Company, against all costs, charges and expenses incurred or sustained by the
Executive, including the cost of legal counsel selected and retained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of the Executive being or having been an
officer, director or employee of the Company.

 

Section 15.  Cooperation in Future Matters.  The Executive hereby agrees that
for a period of 12 months following his termination of employment he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes.  Any such cooperation shall be performed at scheduled
times taking into consideration the Executive’s other commitments, and the
Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis.  The Executive shall not be required to
perform such cooperation to the extent it conflicts with any requirements of
exclusivity of services for another employer or otherwise, nor in any manner
that in the good faith belief of the Executive would conflict with his rights
under or ability to enforce this Agreement.

 

Section 16.  General.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if sent by overnight courier or by
certified mail, return receipt requested, postage prepaid or sent by written
telecommunication or facsimile, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this
Section 16(a).

 

to the Company:

 

Store Capital Advisors, LLC
8501 East Princess Drive

Suite 190

Scottsdale, AZ  85255

Attention:

Chief Executive Officer

Facsimile:

480.256.1101

 

to the Executive, at his last residence shown on the records of the Company.

 

17

--------------------------------------------------------------------------------


 

A copy of each notice provided by either party shall also be delivered to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022

Attention:

Jasmine Ball

Facsimile:

212.909.6836

email:

jball@debevoise.com

 

and

 

Oaktree Capital Management. L.P.

1301 Avenue of the Americas, 34th Floor

New York, NY  10019

Attention:

Ken Liang

Facsimile:

213.830.6422

email:

kliang@oaktreecapital.com

 

and

 

Kutak Rock LLP
Suite 3100
1801 California Street
Denver, CO  80202

Attention:

Paul E. Belitz

Facsimile:

303.292.7799

email:

paul.belitz@kutakrock.com

 

 

Any such notice shall be effective (i) if delivered personally, when received;
(ii) if sent by overnight courier, when receipted for; and (iii) on confirmed
receipt if sent by written telecommunication or facsimile; provided that a copy
of such communication is sent by regular mail, as described above.

 

(b)           Severability.  If a court of competent jurisdiction finds or
declares any provision of this Agreement invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired.

 

(c)           Waivers.  No delay or omission by either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege.

 

18

--------------------------------------------------------------------------------


 

(d)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(e)           Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company’s successors and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services.  This Agreement shall not be assignable by the Company except that the
Company shall assign it in connection with a transaction involving the
succession by a third party to all or substantially all of the Company’s or the
REIT’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise).  When assigned to a
successor, the assignee shall assume this Agreement and expressly agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform it in the absence of such an assignment.  For all
purposes under this Agreement, the term “Company” or “REIT” shall include any
successor to the Company’s or the REIT’s business and/or assets that executes
and delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.

 

(f)            Entire Agreement.  This Agreement contains the entire
understanding of the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter hereof. 
For the avoidance of doubt, the parties hereto acknowledge that that certain
Employment Agreement, dated as of May 17, 2011 (as amended, supplemented or
modified from time to time), by and among the Company, the Guarantor and the
Executive, and any rights, obligations and liabilities thereunder shall
automatically be terminated upon the effectiveness of this Agreement.  This
Agreement may not be amended except by a written instrument hereafter signed by
the Executive and a duly authorized representative of the Company’s Board (other
than the Executive).

 

(g)           Guarantee.  By executing this Agreement, the REIT hereby
unconditionally guarantees all obligations of the Company under this Agreement.

 

(h)           Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Arizona,
without giving effect to principles of conflicts of law.

 

(i)            409A Compliance.  It is intended that this Agreement comply with
Section 409A of the Code and the Treasury Regulations and IRS guidance
thereunder (collectively referred to as “Section 409A”).  Notwithstanding
anything to the contrary, this Agreement shall, to the maximum extent possible,
be administered, interpreted and construed in a manner consistent with
Section 409A.  To the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which the

 

19

--------------------------------------------------------------------------------


 

Executive participates during the Term or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (a) the amount of
the benefit provided thereunder in a taxable year of the Executive shall not
affect the amount of such benefit provided in any other taxable year of the
Executive (except that a plan providing medical or health benefits may impose a
generally applicable limit on the amount that may be reimbursed or paid),
(b) any portion of such benefit provided in the form of a reimbursement shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the Executive’s taxable year in which the expense was incurred and
(c) such benefit shall not be subject to liquidation or exchange for any other
benefit.  For all purposes under this Agreement, reference to the Executive’s
“termination of employment” (and corollary terms) from the Company shall be
construed to refer to the Executive’s “separation from service” (as determined
under Treas. Reg. Section 1.409A-1(h), as uniformly applied by the Company) from
the Company.  If the Executive is a “specified employee” within the meaning of
Section 409A, any payment required to be made to the Executive hereunder upon or
following his or her date of termination for any reason other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code) shall,
to the extent necessary to comply with, and avoid imposition on the Executive of
any tax penalty imposed under Section 409A, be delayed and paid in a single lump
sum during the ten day period following the six-month anniversary of the date of
termination.

 

(j)            Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.  The
headings of sections of this Agreement are for convenience of reference only and
shall not affect its meaning or construction.

 

(k)           Payments and Exercise of Rights After Death.  Any amounts payable
hereunder after the Executive’s death shall be paid to the Executive’s
designated beneficiary or beneficiaries, whether received as a designated
beneficiary or by will or the laws of descent and distribution.  The Executive
may designate a beneficiary or beneficiaries for all purposes of this Agreement,
and may change at any time such designation, by notice to the Company making
specific reference to this Agreement.  If no designated beneficiary survives the
Executive or the Executive fails to designate a beneficiary for purposes of this
Agreement prior to his death, all amounts thereafter due hereunder shall be
paid, as and when payable, to his spouse, if she survives the Executive, and
otherwise to his estate.

 

(l)            Consultation With Counsel.  The Executive acknowledges that,
prior to the execution of this Agreement, he has had a full and complete
opportunity to consult with counsel or other advisers of his own choosing
concerning the terms, enforceability and implications of this Agreement, and
that the Company has not made any representations or warranties to the Executive
concerning the terms, enforceability and

 

20

--------------------------------------------------------------------------------


 

implications of this Agreement other than as are reflected in this Agreement. 
The Company acknowledges that, following the execution of this Agreement, the
Executive shall have the right to consult with counsel of his choosing (at the
Executive’s personal expense) concerning the terms, enforceability and
implications of this Agreement and the Executive’s rights, duties and
obligations hereunder and as an officer and/or director of the Company or REIT
and, in so doing, may divulge Confidential Information to his counsel.

 

(m)          Withholding.  Any payments provided for in this Agreement shall be
paid after deduction for any applicable income tax withholding required under
federal, state or local law.

 

(n)           No Mitigation of Damages.  Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise after the termination of his employment
hereunder.

 

(o)           Survival.  The provisions of Sections 8, 9, 10, 11, 12, 13, 14, 15
and 16 shall survive the termination of this Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

STORE CAPITAL ADVISORS, LLC

 

 

 

 

 

By:

/s/ Michael J. Zieg

 

 

 

Name:

Michael J. Zieg

 

Title:

Executive Vice President

 

 

 

 

 

STORE CAPITAL CORPORATION, as guarantor of the Company’s obligations hereunder

 

 

 

 

 

By

/s/ Michael T. Bennett

 

 

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President - General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Christopher H. Volk

 

Christopher H. Volk

 

22

--------------------------------------------------------------------------------